Citation Nr: 1748427	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for dysthymia and depression, to include as secondary to service-connected Parkinson's disease.

3.  Entitlement to a rating in excess of 30 percent for service-connected Parkinson's disease.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran had active service from July 1969 to April 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011, July 2013, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the July 2011 rating decision, the RO reopened a previously denied claim of service connection for PTSD and denied that claim on the merits.  In the July 2013 rating decision, the RO denied a rating in excess of 30 percent for the Veteran's service-connected Parkinson's disease.  In the March 2015 rating decision, the RO reopened a previously denied claim of service connection for dysthymia and depressive disorder and denied that claim on the merits.  The Veteran perfected appeals as to all three of those determinations.

With regard to the Veteran's claims for service connection for PTSD and for dysthymia and depressive disorder, the Board notes that normally a separate analysis of whether new and material evidence has been received to reopen a previously denied claim in required, as it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Here, the Board has reviewed the evidence received since the RO most recently declined to the reopen the previously denied claim for service connection for dysthymia and depression in April 1999 and for PTSD in October 2009, and agrees with the RO that new and material evidence, as defined by 38 C.F.R. § 3.156 and as enunciated by the United Stated Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), has been received.  Thus, rather than engage in a lengthy analysis comparing the evidence submitted since the previous final denial with evidence previously of record, the Board will simply consider the claims "reopened" and will adjudicate only the issue of whether service connection is warranted for PTSD and/or dysthymia and depression, to include as secondary to service-connected Parkinson's disease.

In October 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Generally, establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016).

Turning first to the Veteran's claims for service connection for PTSD, the RO conceded that the Veteran suffered an in-service stressor related to the Veteran's fear of hostile or terrorist military activity.  38 C.F.R. § 3.304(f); see July 2011 rating decision.  The RO, however, denied service connection for PTSD because PTSD was not diagnosed at the time of a June 2011 VA examination.  The RO acknowledged that VA treatment records showed continued mental health treatment and contained diagnoses of PTSD, but indicated that the validity of those diagnoses was unknown, pointing out that the VA examiner had stated that those diagnoses were conferred in a clinical context and appeared to have been based predominantly on subjectively reported symptoms.

A review of the June 2011 VA examination shows that the examiner reviewed the Veteran's claims file, detailing relevant treatment records and reports regarding the Veteran's past psychiatric history dating back to 1972.  Regarding a diagnosis, the examiner stated that PTSD could not be diagnosed at that time "because the Veteran's documented mental health history and the results of objective testing did not conform to DSM-IV guidelines for the diagnosis of PTSD in the context of an external incentive (i.e., disability benefits)."  The examiner also stated that the Veteran's "response style during the present evaluation makes it impossible to make an accurate diagnosis without the use of mere speculation."  Notably, the VA examiner did not indicate what criteria were lacking to support a diagnosis of PTSD at the time of the VA examination.  The Board also questions the basis of the examiner's opinion, as it appears that the examiner is relying on previous treatment records indicating a PTSD diagnosis was not supported, as opposed to making an independent assessment of the Veteran at the time of the VA examination.  Further, the examiner's assessment is somewhat internally inconsistent in that he rules out PTSD, but also indicates it to be impossible to render an accurate diagnosis.  Moreover, medical evidence dated after the June 2011 VA examination report continues to show treatment for and diagnoses of PTSD.  

The Board also points out that for cases certified to the Board prior to August 4, 2014, the diagnosis of PTSD must be in accordance with the DSM-IV.  38 C.F.R. § 4.125(a) (2014).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to, among other things, remove outdated references to the DSM-IV and replace them with references to then recently updated DSM-5.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014); see also 38 C.F.R. § 4.125(a) (2016).  The instant matter was not certified to the Board until May 2015.  Thus, because the Veteran's claim was pending before the AOJ as of August 4, 2014, he is entitled to have his claim evaluated in accordance with the criteria set forth in the DSM-5.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  As it is unclear whether the Veteran would meet the criteria for a diagnosis of PTSD under DSM 5, and because the Board finds reason to question the adequacy of the June 2011 VA examination report, the Board will remand the claim of service connection for PTSD for the Veteran to be afforded a new VA examination to fully assess his psychiatric picture, to include a determination regarding whether he meets the criteria for a diagnosis of PTSD in accordance with the DSM-5.

The Board also points out that VA treatment records dated through April 2015 have been associated with the Veteran's Virtual VA file.  These records do contain diagnoses of PTSD and show continued mental health treatment.  The information contained in these treatment records has not, however, been considered by the AOJ.  Indeed, since issuance of the April 2013 statement of the case (SOC), the AOJ has not reconsidered the merits of the Veteran's claim.  The Board observes that VA regulations require the AOJ to furnish the Veteran and his/her representative a supplemental SOC (SSOC) if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2016).  Accordingly, because this additional evidence may be pertinent to whether service connection for PTSD is warranted, a remand of at claim is also required for the issuance of an SSOC.  This is so because this evidence was received by the AOJ before the Veteran's appeal with respect to that issue was certified to the Board in May 2015.  See 38 C.F.R. § 19.31.

Lastly, the Board has considered whether the VA treatment records can support a grant of service connection for PTSD.  Although the Veteran has been diagnosed as having PTSD and a diagnosis of PTSD rendered by a mental health professional is presumed to have made in accordance with the DSM, see Cohen v. Brown, 10 Vet. App. 128, 140 (1997), it is not clear from the records that the diagnosis of PTSD is linked to the Veteran's in-service stressor.  The PTSD diagnoses are also not consistently recorded, which does cause the Board to question the accuracy of such.  

Regarding the Veteran's claimed dysthymia and depression, it is the Veteran's contention that his service-connected Parkinson's disease has caused or aggravated these psychiatric disorders.  In July 2013, the Veteran was afforded a VA examination to assess the nature and etiology of these claimed disorders.  (The Board notes that the full examination report is contained in the Veteran's Virtual VA file.)  A review of the examination report shows that the examiner diagnosed the Veteran as having polysubstance dependence and a personality disorder.  Although the examiner did not render a diagnosis of depression or dysthymia, he did provide an etiology opinion, opining that the Veteran's "reported mood disorder with depression is less likely as not . . . proximately due to or the result of service connected right hand condition."  It is unclear why the question was limited to a right hand condition.  The Board can only surmise it was because the Veteran's Parkinson's disease has been manifested by tremors in the right upper extremity.  The examiner then went on to opine that the Veteran's depression is more likely than not due to the Veteran's polysubstance dependence.  The examiner did not, however, address aggravation.

The Board notes that secondary service connection is a two-part issue that involves causation and/or aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that secondary service connection is a two-part issue that involves causation and/or aggravation); 38 C.F.R. § 3.310 (2016) (providing that "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected").  The Court had held that a medical opinion that focuses solely on causation is inadequate to address whether a service-connected disability aggravated another condition.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  Thus, because the VA examiner did not address the second element of secondary service connection, the July 2013 VA examination and opinion report is inadequate for rating purposes.  Accordingly, the Board finds it necessary to remand the Veteran's claim of service connection for dysthymia and depression for additional development.  This is so because once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 31 (2007); 38 C.F.R. § 3.159(c)(4) (2016).

Regarding the Veteran's claim for a rating in excess of 30 percent for his service-connected Parkinson's disease, the Board notes that during his October 2016 hearing, the Veteran reported that his symptoms had worsened since last examined in July 2013.  The Veteran's attorney also asserted that VA treatment records dated since April 2015 contained information and evidence supportive of a higher rating.  It was discussed that the Veteran and his attorney would request that these more recent VA treatment record be associated with the Veteran's claims folder so as to allow the Board to review them in connection with the appeal.  However, a review of the record fails to reveal that any treatment records dated since April 2015 have been made part of the record.  Thus, it would appear that potentially relevant treatment records are outstanding and a remand is necessary for the AOJ to attempt to obtain copies of all pertinent treatment records not previously associated with the claims folder and associate them with the claims folder.  See 38 U.S.C.A § 5103A(b)(1) (West 2014); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

VA's duty to assist a claimant also includes, in appropriate cases, the duty to provide a thorough and contemporaneous medical examination and an adequate medical opinion.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014).  Here, in consideration of the statements made by the Veteran during his October 2016 hearing, the Board finds that on remand, the Veteran should be scheduled for another VA examination to determine the current severity of his service-connected Parkinson's disease, as it appears that the Veteran has experienced an increase in the severity of his symptoms since the July 2013 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2016) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  


Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that all pertinent VA treatment records dated since April 2015 have been obtained and associated with the claims folder. 

2.  Schedule the Veteran for a VA examination by a psychiatrist or psychologist in connection with his claims of service connection PTSD and for dysthymia and depression.  The claims folder must be provided to and reviewed by the examiner as part of the examination. 

The examiner should take a detailed history from the Veteran regarding the presence and continuity of psychiatric symptomatology in and since service.  The examiner should also elicit from the Veteran all in-service experiences/events, if any, that he believes may have contributed to his psychiatric symptoms.

The examiner should then provide an opinion as to whether the Veteran has symptomatology that meets the DSM-5 diagnostic criteria for PTSD.  (If psychological testing is necessary to render this opinion, such testing should be undertaken.)  If the examiner finds that the Veteran's meets the criteria for PTSD, the examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  (The examiner is directed to consider that the RO has conceded that the Veteran has an in-service stressor related to his fear of hostile or terrorist military activity.)

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to the medical probabilities that the Veteran has depression and/or dysthymia (or any other diagnosed acquired psychiatric disorder) that is related to his active military service.  

An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected Parkinson's has caused or made chronically worse any diagnosed psychiatric disorder, to include the Veteran's claimed dysthymia and depression.  The examiner must address both causation and aggravation.

A complete rationale should accompany each opinion provided, including an explanation that takes into account the record and pertinent medical principles.  The examiner's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made

3.  Schedule the Veteran for a VA examination to determine the current symptoms and severity associated with his service-connected Parkinson's disease.  The claims folder must be provided to and reviewed by the examiner as part of the examination. 

The examiner should elicit from the Veteran a statement regarding the nature and severity of symptoms he believes are attributable to his service-connected Parkinson's disease.  All appropriate tests and studies, should be performed and all clinical findings should be reported in detail.  The results of any testing must be included in the examination report.  

Then, after examining the Veteran, the examiner is asked to discuss all manifestations of the Veteran's Parkinson's disease.  The Board notes that this may include impairment in motor, sensory, or mental function.  See 38 C.F.R. § 4.124a.  

If the Veteran has symptoms which are attributed to separate etiologies, the examiner must try to differentiate which symptoms are manifestations of the Veteran's Parkinson's disease and which are manifestations of a separate, non-service connected disorder.  If it not possible to differentiate the separate etiologies, the examiner should so state and explain why.

A complete rationale must be provided for any opinion offered.  If any question cannot be answered without resorting to pure speculation, please provide a complete explanation as to why that is so.

4.  After the above development has been completed, readjudicate the claims for entitlement to service connection for PTSD and for dysthymia and depression, and for a rating in excess of 30 percent for Parkinson's disease.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

